oD Oo WD AO tr PF BY BY Ee

Pe
So ow wo 1 BO UW Fk BY NY HE SG

21

Case 2:19-cv-00457-JAM-EFB Document

XAVIER BECERRA, State Bar No. 118517
Attorney General of California
ISMAEL A. CASTRO, State Bar No. 85452
Supervising Deputy Attorney General
Juby WONG, State Bar No. 299990
LAURIE N. ADAMSON, State Bar No. 242795
Deputy Attorneys General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 210-6095

Fax: (916) 324-5567

E-mail: Laurie. Adamson@doj.ca.gov

17 Filed 04/09/19 Page 1of4

Attorneys for Xavier Becerra, Attorney General of

California, and Pat Leary, Acting Director of
California Department of Social Services

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

 

TEEN RESCUE, CARLTON WILLIAMS
as an individual and on behalf of all others
similarly situated,

Plaintiffs,

XAVIER BECERRA, Attorney General of
the State of California, in his official
capacity, WILLIAM LIGHTBOURNE,
Director of the State Department of Social
Services, in his official capacity, Butte
County Department of Children's Services
Division ad DOES 1-50,

Deiendants.

 

 

 

2:19-cv-00457-JAM-EFB

DECLARATION OF JUDY WONG
SUPPORT OF DEFENDANTS’
OPPOSITION TO MOTION FOR
TEMPORARY RESTRAINING ORDER
AND PRELIMINARY INJUNCTION

Dept: 6, 14" floor
Judge: Honorable John A. Mendez
Trial Date: None Set

Action Filed: March 13, 2019

I, Judy Wong, declare that the following is true and correct:

1. lam anatiorney licensed to practice before all the courts of the State of California

and am a Deputy Attomey General with the Office of the Attorney General. Deputy Attorney

General Laurie Adamson, and I are counsel of record for Defendants Xavier Becerra, Attorney

1

 

Declaration of Judy Wong. 1SO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
oO co nN A wo F&F WH NH FP

Ne Sa ee aE Rll DL ll
RPNRRR RB EE BE BWR AE BHR ES

 

Case 2:19-cv-00457-JAM-EFB Document17 Filed 04/09/19 Page 2 of 4

General of California, and Pat Leary, Acting Director of California Department of Social Services
(CDSS).

2. In October 2018, CDSS requested representation to Office of the Attorney General
for the purpose of obtaining an inspection warrant, so that they could investigate an allegation of
unlicensed care at New Day and Teen Rescue dba River View Christian Academy (RVCA),
located at 12069 Tintagel Lane, Whitmore, Shasta County, CA 96096, APN; 034-270-001.

3. On January 8, 2019, Deputy Attorney General Laurie Adamson and I, along with
CDSS Investigator Darin Hicb, applied for an inspection warrant in Shasta Superior Court, Case
No. 191281 in Dept. 3 before Judge Stephen H. Baker.

4, At the hearing, Judge Baker issued an order granting the application for the inspection
warrant between January 18, 2019 to February 1, 2019. The inspection warrant allowed law
enforcement, including but not limited to California Highway Patrol, Shasta County Sheriff's
Department, and any other State, County, and local agencies to enter the premises, conduct a
protective sweep, and assist with the service and execution for the inspection warrant.

5. At the hearing, Judge Baker handwrote on the order to include “Teen Rescue, Inc.
dba Julian Academy (Julian)” on pages 1-2. Judge Baker also handwrote that the date of return
was “April 2, 2019” on page 3. Judge Baker then signed the order. The order was filed with the
Shasta Superior Court on January 8, 2019.

6. On March 13, 2019, Plaintiffs Teen Rescue and Carlton Williams filed a complaint in
for injunctive and declaratory relief in the present federal lawsuit, U.S. Eastern District Court,
Case No. 2:19-cv-00457-JAM-FEB against Defendants Xavier Becerra, in his official capacity as
Attorney General of California, and Williams Lightbourne, Director of CDSS, who was
succeeded by Pat Leary, Acting Director of CDSS. Defendant Xavier Becerra was served on
March 18, 2019.

7. On March 25, 2019 and March 26, 2019, Deputy Attorney General Laurie Adamson
contacted Plaintiffs’ counsel, Kevin Snider, to explain that although the Office of the Attorney
General represented Defendant Xavier Becerra, Attorney General of California, we were

expecting a request for representation from CDSS for this federal lawsuit, we still had not yet
2

 

Declaration of Judy Wong ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
Co Co Ss BO OH SF WH Be

eet

26
27
28

 

Case 2:19-cv-00457-JAM-EFB Document17 Filed 04/09/19 Page 3 of 4

received it yet. Kevin Snider agreed to stipulate to an extension of time for our response to the
complaint. We received CDSS’ request for representation for the federal lawsuit on March 26,
2019.

8. On March 27, 2019, on behalf of Defendants, Deputy Attorney General Laurie
Adamson and Plaintiffs’ counsel, Kevin Snider, stipulated to allow Defendants to extend their
time to file a response by 28 days to May 6, 2019. (ECF 7.)

10. On April 2, 2019, CDSS issued Notices of Operation of Violation of Law (NOVLs)
to New Day for Children, FACESS, Together Freedom, and Teen Rescue, pursuant to CDSS’
determination that these parties are operating an unlicensed community care facility in violation
of the Community Care Facilities Act (CCFA), California Health and Safety Code section 1500 et
seq. CDSS made this determination following the execution of the inspection warrant, based on
the evidence they gathered. CDSS issued the NOVLs directly to these parties, including Teen
Rescue (Plaintiff in this federal lawsuit), as the Office of the Attorney General did not represent
CDSS with respect to the issuance of the NOVLs. The Office of the Attorney General only
represented CDSS for the limited purpose of obtaining the inspection warrant, and for this federal
lawsuit.

11. On April 2, 2019, Kevin Snider contacted Supervising Deputy Attorney General
Ismael Castro, Deputy Attorney General Laurie Adamson, and I via e-mail and voicemail to
inquire about the NOVLs. His e-mail suggested that CDSS’ issuance of the NOVLs was related
to the Stipulation for the Extension of Time in the federal lawsuit, even though he agreed to
stipulate to an extension of time based on the fact that we had not yet received CDSS’ request for
representation. On the following day, April 3, 2019, I contacted Kevin Snider by email to let him
know that we would speak to CDSS with respect to this issue and that we would get back to him,
Later that day, we emailed Kevin Snider to inform him that the Office of the Attorney General
only represented CDSS with respect to the federal lawsuit. We informed him that we did not
represent CDSS with respect to the NOVLs, which CDSS issued following the inspection of

Plaintiff Teen Rescue’s River View Christian Academy facility pursuant to its licensing

3

 

Declaration of Judy Wong ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
eo fo ~~ DA Wr FF WY WN

a OC
SF 8B S&S & FSF Fae wAaaRBEBH ES

26
27
28

 

Case 2:19-cv-00457-JAM-EFB Document 17 Filed 04/09/19 Page 4 of 4

enforcement duties under California Health and Safety Code sections 1503.5 and 1508. We
advised him to contact CDSS directly regarding the NOVLs, as stated in the NOVLs.

12. On April 4, 2019, Kevin Snider requested that we contact him to meet and confer
about Plaintiffs’ motion to seek temporary injunctive relief. Supervising Deputy Attorney
General Ismael Castro, Deputy Attorney General Laurie Adamson, and I spoke with Kevin Snider
over the phone. We explained that the Office of the Attorney General did not represent CDSS
with respect to the NOVLs, as we only represented CDSS for the purposes of obtaining the
inspection warrant and for this federal lawsuit. We explained that CDSS’ issuance of the NOVLs
to enforce the CCFA was unrelated to this federal lawsuit, which challenges the constitutionality
of the CCFA but does not stay or enjoin CDSS’ administrative licensing and enforcement duties
under the CCFA. We also explained that we did not have the authority to request CDSS to stay
enforcement of the CCFA against Plaintiff Teen Rescue, because we did not represent them with
respect to the issuance of the NOVLs, and informed Kevin Snider to contact CDSS directly at the
number listed on the NOVLs. We also informed Kevin Snider that he was free to pursue other
adequate, legal remedies via a traditional writ of mandate under California Code of Civil
Procedure section 1085 to challenge the NOVLs and the constitutionality of the CCFA.

I certify under penalty of perjury under state and federal Jaws that the foregoing is true and
correct.

Dated: April 9, 2019 and executed at the Office of the Attorney General, 1300 I Street,

—

Judy Wong
Deputy Attorne neral

Sacramento, CA 95814. a=

3A2019101170
13621259.docx

4

 

Declaration of Judy Wong ISO Defendants’ Opposition to Motion TRO and PI (2:19-cv-00457-JAM-EFB)

 
